JUSTICE WOODWARD, dissenting: I respectfully dissent. The issue before us is whether the Commission’s decision was against the manifest weight of the evidence. As stated by the majority, “[a] judgment is against the manifest weight of the evidence when an opposite conclusion is clearly evident from the record.” (224 Ill. App. 3d at 878; Evert v. Board of Trustees of the Fire Fighters’ Pension Fund (1989), 180 Ill. App. 3d 656, 660.) This determination should not be based on reweighing evidence or making an independent finding of fact. Carr’s complaint alleging racial discrimination was based on the following facts: (1) that Sekulski asked him whether he felt inferior to white people and whether he would be comfortable selling to them; (2) Sekulski’s memorandum regarding her interview with Carr demonstrated that the 90% closing ratio was not relied on as a basis for denying employment; and (3) that Berne’s discrimination was demonstrated by the absence of black people employed by it. The majority found that the Commission’s conclusion that Sekulski asked Carr whether he felt inferior to white people or would have difficulty selling to them was not supported by the record. I specifically disagree with the conclusion of the majority. In addressing this issue, the Commission stated the following: “[T]he respondent argues that it was error for the Administrative Law Judge to find that Sekulski asked Carr about his ability to sell to white customers and his feelings of inferiority. The complainant presented clear, direct testimony that these statements had been made. Obviously, it was in complainant’s interest to testify to these statements. It is equally obvious that it was in the respondent’s interest that Ms. Sekulski deny making these statements. A clearer conflict in witness credibility could not be imagined. Obviously, one of the witnesses was not telling the truth. It is precisely the job of the fact-finder to determine where the truth lies when evidence is in conflict. The fact that the Administrative Law Judge found against the respondent does not make her finding against the manifest weight of the evidence.” It is evident that the Commission determined this issue based upon its overall assessment of Sekulski’s credibility. Clearly the evidence demonstrated Sekulski’s lack of credibility in several key areas. Sekulski testified that her decision not to hire Carr was based on her belief that he had lied on his resume about his closing ratio in a previous job. But her testimony before the ALJ set forth below reveals that she did not pursue this concern with Carr. “Q. You emphasized what the closing ratio means in your business. You aren’t aware of the meaning of closing ratio in other fields or other businesses, are you? A. Not to any great extent. Q. You don’t have personal knowledge as to that? A. No. Q. And in fact, at the interview with Mr. Carr, you didn’t ask him about the meaning of the closing ratio; did you? A. No, I did not. Q. In fact, you didn’t ask him anything about what the 90 percent close ratio was? A. I can’t recall whether I asked him about the 90 percent close ratio.” Furthermore, Sekulski made no reference to said closing ratio in her January 1984 memorandum which described her interview with Carr, even though this memorandum was prepared in response to Carr’s lawsuit. Her failure to discuss the primary reason for denying Carr employment casts considerable doubt on Sekulski’s veracity. Adding to Sekulski’s credibility problems is her testimony that she recommended denial of employment based, in part, on Carr’s lack of enthusiasm and his cocky attitude. Yet her January 1984 memorandum makes no reference to either Carr’s lack of enthusiasm or his cocky attitude. The overriding issue before us is Sekulski’s credibility. Given the above-cited discrepancies between her memorandum and her testimony, the Commission was certainly entitled to find Sekulski’s testimony lacking in credibility. Accordingly, the Commission’s determination that Sekulski did indeed ask Carr if he felt inferior to whites and whether he could sell to them was supported by the record. Furthermore, contrary to the majority’s assertion, the Commission was entitled to diminish the significance of the ALJ’s erroneous reliance on another witness’ testimony. The fact that a white female applicant denied being asked by Sekulski whether she could sell to people of different nationalities has little bearing on the case before us. What matters is whether Sekulski asked the question of Carr, not whether she asked a white applicant a racially based question. The Commission could certainly conclude that such testimony was of little relevance to the issue under consideration. The opinion of the majority implies that for Carr to be believed he must present some corroborating evidence. That simply is not the standard. In cases such as this, when a racially motivated remark is made, a third person is usually not present. In most situations, it will be one person’s word against another. Here, Carr said Sekulski asked the disputed question; Sekulski denied that she had. It was the Commission’s task to decide who was telling the truth. It agreed with Carr, and that decision is supported by the evidence as above discussed. Bolstering the Commission’s finding in Carr’s favor was the statistical evidence presented regarding respondent’s hiring practices during the relevant period. The record demonstrates that from 10% to 15% of the applicants in the subject 1983 hiring seminar were black. No black applicants were among the 29 new sales representatives hired by respondent after this seminar. Employment statistics of respondent as a whole and, in particular, the Itasca Distribution Center are examined. These statistics, as revealed on respondent’s EEO-1 reports to the EEOC, show a substantial underrepresentation of blacks in its sales force. In March 1984, the closest period in time to the alleged discriminatory act for which statistics were available, respondent failed to employ even a single black out of the 421 salespeople it employed nationally. In 1985 respondent employed one black salesperson out of its 566-person sales force. The evidence further showed that not a single black person was employed from March 1982 through July 1984 in respondent’s Itasca office, despite the fact that approximately 45 blacks applied for jobs during that period of time. Admittedly, such statistical evidence in and of itself is not sufficient to support a racial discrimination charge. However, when viewed in conjunction with evidence of specific discrimination against a particular job applicant, such statistical evidence serves to confirm the charge of discrimination. Finally, the majority finds it significant that Carr was interviewed again by respondent in December 1983. As the issue before us is respondent’s actions during the July 1983 interview, a second interview held months later has no bearing on whether respondent discriminated against Carr in July 1983. Moreover, Sekulski did not contact Carr for an interview in December 1983. Carr happened to see respondent’s advertisement in a newspaper’s help wanted section and made his application. Permitting Carr a second interview was nothing more than a perfunctory act on respondent’s part. Also, respondent did not hire Carr after his second interview, a further indication of respondent’s unwillingness to hire black applicants who meet hiring requirements. It is the Commission’s province to determine the witnesses’ credibility, and such findings are entitled to deference by courts of review. (Quincy School District No. 172 v. Human Rights Comm’n (1990), 197 Ill. App. 3d 694.) Such findings will be deemed contrary to the manifest weight of the evidence only if they are palpably erroneous or if an opposite conclusion is clearly evidenced. (Shah v. Human Rights Comm’n (1989), 192 Ill. App. 3d 263.) Under this standard, the Commission’s decision should stand.